     Case 1:20-cv-00182-GNS Document 1 Filed 10/23/20 Page 1 of 3 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

CLEVE EASTERLING                                     )
                                                     )                          1:20-CV-182-GNS
                                                               Civil Action No._____________
                              Plaintiff              )           ELECTRONICALLY FILED
v.                                                   )
                                                     )
                                                     )
WILLIAM J. JONES and                                 )
OLD DOMINION FREIGHT LINE, INC.                      )         Removed from:
                                                     )         Warren Circuit Court
                              Defendants             )         Case No. 20-CI-01117


                                   NOTICE OF REMOVAL


        Come the Defendants, William J. Jones and Old Dominion Freight Line, Inc., by counsel,

and for their Notice of Removal of this action from the Warren Circuit Court, to the United

States District Court for the Western District of Kentucky, Bowling Green Division, and state as

follows:

        1.     On September 28, 2020, the Plaintiff Cleve Easterling filed a Complaint in

Warren Circuit Court, as Civil Action No. 20-CI-01117. Copies of all process and pleadings in

the state court action are attached hereto as Exhibit A in accordance with 28 U.S.C. §1446(a).

        2.     Plaintiff Cleve Easterling is and was at all times relevant hereto, including at the

time of the filing of this notice of removal, and at the commencement of the state court action, a

citizen and resident of the Commonwealth of Kentucky.

        3.     Defendant William J. Jones is and was at all times relevant hereto, including at

the time of the filing of this notice of removal, and at the commencement of the state court

action, an individual resident and citizen of the Tennessee.

        4.     Defendant Old Dominion Freight Line, Inc. is and was at all times relevant hereto,
   Case 1:20-cv-00182-GNS Document 1 Filed 10/23/20 Page 2 of 3 PageID #: 2




including at the time of the filing of this notice of removal, and at the commencement of the state

court action, a corporation incorporated and existing under the laws of the State of Virginia and

having its principal place of business in North Carolina. Therefore, Old Dominion Freight Line,

Inc. is a citizen of both Virginia and North Carolina.

       5.      Based on the allegations raised in the Complaint and pre-suit negotiations, the

Intervening Plaintiff Easterling is seeking excess of $75,000.00, exclusive of interest and costs,

for the following:

               a. Past and future medical expenses;

               b. Past and future pain and suffering;

               c. Lost wages;

               d. impairment in his ability to earn money; and

               e. punitive damages

See Plaintiff’s Complaint.

       6.      This action is one over which the Court has original jurisdiction under 28 U.S.C.

§1332(a)(1), and is one which the Defendants may remove to this Court under 28 U.S.C.

§1441(a), because this is an action between citizens of different states, and the amount in

controversy exceeds $75,000.00.

       7.      This Notice of Removal is filed within thirty (30) days of service on Defendants

of the initial pleading and summons, as required by 28 U.S.C. §1446(b).

       8.      This Notice of Removal is filed within one year of the commencement of the state

court action, which was filed on or about September 28, 2020, as required by 28 U.S.C.

§1446(c).
   Case 1:20-cv-00182-GNS Document 1 Filed 10/23/20 Page 3 of 3 PageID #: 3




                                                     Respectfully Submitted,

                                                     /s/ Rebecca L. Burroughs
                                                     GENE F. ZIPPERLE, JR.
                                                     REBECCA L. BURROUGHS
                                                     WARD, HOCKER & THORNTON, PLLC
                                                     Hurstbourne Place, Suite 700
                                                     9300 Shelbyville Road
                                                     Louisville, Kentucky 40222
                                                     (502) 583-7012
                                                     (502) 583-7018 (Fax)
                                                     Counsel for Defendant William Jones and
                                                     Old Dominion Freight Line, Inc.

                                         CERTIFICATE

        I hereby certify that on the 23rd day of October, 2020, I electronically filed the foregoing
document with the Clerk of the Court by using the CM/ECF System, and the foregoing document
was served electronically in accordance with the method established under this Court’s CM/ECF
Administrative Procedures upon all parties in the electronic filing system in the case by
electronic mail including:

Justin B. May, Esq.
Lindsey Goetz, Esq.
4917 Dixie Highway
Suite L
Louisville, KY 40216
jmay@dixielawgroup.com
bweber@dixielawgroup.com
lgoetz@dixielawgroup.com
(502) 290-2397 - Telephone
(502) 449-9774 – Fax
Counsel for the Plaintiff



                                              /s/ Rebecca L. Burroughs
                                              GENE F. ZIPPERLE, JR.
                                              REBECCA L. BURROUGHS
                                              Counsel for Defendant William Jones and
                                              Old Dominion Freight Line, Inc.
